DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 07/26/2022 has been entered. Claim 29 is newly added. Claims 1-9, 17-18, 20-27 and 29 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, 17, 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroehnert et al (US Pub 2008/0157330).
Regarding claim 1, Kroehnert (fig. 17) teaches a semiconductor device, comprising:
a substrate (substrate 10, [0036]) comprising a conductive structure (redistribution layer 44, [0043));
a first electronic component (lower chip 1, [0035]) over a top side of the substrate and electrically coupled with the conductive structure;
a lid structure (“substrate 10 and cover 19”, [0046]) over the substrate and over the electronic component;
a vertical interconnect (metallized plated-through hole 74, [0106]) in the lid structure extending to a top surface of the lid structure and electrically coupled with the conductive structure; and
a base component (protective layer 54, external contact 48 and solder ball 50, [0106] and [0109]) contacting the substrate, wherein the substrate is between the base component and the electronic component;
wherein the base component comprises a second electronic component (external contact 48) different than the first electronic component, and wherein the second electronic component of the base component comprises active electrical circuitry.
Regarding claim 2, Kroehnert teaches the semiconductor device of claim 1, further comprising a seal (joining area/adhesive layer 26, [0038] and [0057]) between the top side of the substrate and a bottom side of the lid structure.
Regarding claim 3, Kroehnert teaches the semiconductor device of claim 1, wherein the lid structure (10/19) comprises a cavity and the first electronic component is in the cavity, and the second electronic component (48) in entirely external to the cavity (fig. 17).
Regarding claim 8, Kroehnert teaches the semiconductor device of claim 1, further comprising an external interconnect (interconnection 53, [0119]) on a top side of the lid structure and electrically coupled with the vertical interconnect.
Regarding claim 9, Kroehnert teaches the semiconductor device of claim 1, wherein the lid structure comprises glass (glass-fiber-reinforced epoxy resin, [0038] and [0068)).
Regarding claim 17, Kroehnert (fig. 17) teaches a method to manufacture a semiconductor device, comprising:
providing a base component (protective layer 54, external contact 48 and solder ball 50, [0106] and [0109]) and a substrate (substrate 10, [0036]) comprising a conductive structure (redistribution layer 44, [(0043]), wherein the substrate contacts the base component;
providing a first electronic component (lower chip 1, [0116]) over a top side of the substrate, wherein the first electronic component is electrically coupled with the conductive structure; and
providing a lid structure (“substrate 10 and cover 19”, [0046]) and a seal (adhesive layer 26, [0057]) over the top side of the substrate and over the electronic component; wherein the substrate is between the base component and the first electronic component;
wherein the base component comprises a second electronic component (external contact 48) different than the first electronic component, and
wherein the second electronic component of the base component comprises active electrical circuitry.
Regarding claim 18, Kroehnert teaches the method of claim 17, wherein the lid structure comprises a vertical interconnect (metallized plated-through hole 74, [0106]), and further comprising electrically coupling the vertical interconnect with the conductive structure.
Regarding claim 20, Kroehnert teaches the method of claim 17, further comprising attaching an external connector (interconnection 53, [0119]) to a vertical interconnect (metallized plated- through hole 74, [0106]) in the lid structure coupled with the substrate.
Regarding claim 22, Kroehnert teaches the semiconductor device of claim 1, wherein the lid structure comprises a polymer (epoxy resin, [(0038)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kroehnert in view of Felton et al (US Pub 2005/0262929).
Regarding claim 4, Kroehnert (fig. 17) teaches wherein the lid structure (10 19) comprises a lid cover (cover 19, [0046]) and a sidewall (sidewall of substrate 10, [0046]) between the lid cover and the substrate, the vertical interconnect (74) is coupled with an external connector (redistribution layer 44, [0043]) on a top side of lid cover, but does not teach wherein the majority of the top side of the lid cover is uncovered by metal.
Felton (fig. 3) teaches the lid structure (cap 12 and dielectric layer 38, [0055]) comprises a lid cover (dielectric layer 38), wherein the majority of the top side of the lid cover (38) is uncovered by metal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lid structure (10 19) of Kroehnert with lid structure (12 38) of Felton in order to overcome parasitic capacitance issues as taught by Felton, [0056].
Regarding claim 5, Kroehnert teaches the semiconductor device of claim 4, further comprising a seal (joining area/adhesive layer 26, [0038] and [0057]) between the lid cover (19) and the sidewall (10).
Regarding claim 6, Kroehnert teaches the semiconductor device of claim 4, wherein the vertical interconnect (74) comprises a lid vertical interconnect in the lid cover (19) and a sidewall vertical interconnect in the sidewall (10), and the sidewall vertical interconnect is electrically coupled with the lid vertical interconnect and the conductive structure (fig. 17).
Regarding claim 7, Kroehnert does not teach a lid connector.
Felton (fig. 3) teaches a lid connector (internal contact 44, [0031]) electrically connected with the vertical interconnect (conductive path 18, [0031]) and the conductive structure (“circuitry” on substrate or die 14, [0026], [0039] and [0031]); and a seal (polymer 32 and seal glass 52, [0030] and [0051]) between the top side of the substrate and a bottom side of the lid structure, wherein the lid connector is coupled with the vertical interconnect (18) through an opening (spacing between seal 32 and 52) of the seal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lid structure (10 19) of Kroehnert with lid connector 44 of Felton so that “Electrical signals thus may be transmitted between the working portion 30 and the some external device via the conductive paths 18” as taught by Felton, [0031].
Claims 21, 23-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kroehnert in view of Dresser (US Pat 2019/0259676).
Regarding claims 21, 23 and 24, Kroehnert teaches the polymer lid structure (epoxy resin), but does not teach wherein the lid structure comprises a ceramic, translucent and transparent.
Dresser (fig. 8) teaches wherein the lid structure (lid 70, [0045]) comprises a ceramic, translucent and transparent (“lid is glass. Other versions of this lid could be, but are not limited to polymers, ceramics”, [0029]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed lid structure 10/19 of Kroehnert with lid 70 of Dresser because such material substitution is equivalently known for the same purpose. i.e. being used for lid/cap/cover structure, MPEP 2144.06 (Il).
Regarding claim 25, Kroehnert teaches the base component (48 50 54, [0106] and [0109]) comprises the second electronic component (external contact 48), but does not teach wherein the base component comprises a semiconductor die.
Dresser (fig. 8) teaches a base component (MIMIC substrate 72, [0045]) contacting the substrate (substrate 78, [0045]), wherein the base component (72) comprises a semiconductor die (“Monolithic Microwave Integrated Circuit”, [0031)) containing the second electronic component (TSV 80, [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the base component 48 50 54 of Kroehnert with MIMIC substrate 72 of Dresser in order to obtain low-cost chip scale SMT packaging as taught by Dresser, [0030].
Regarding claim 26, Kroehnert teaches the base component (48 50 54) comprises the second electronic component (external contact 48), but does not teach wherein the base component comprises a silicon substrate, wherein the second electronic component in in the silicon substrate.
Dresser (fig. 8) teaches a base component (MIMIC substrate 72, [0045]) contacting the substrate (substrate 78, [0045]), wherein the base component (72) comprises a silicon substrate (“substrate, e.g., a silicon wafer or die”, Monolithic Microwave Integrated Circuit”, [0031] and [0049]), wherein the second electronic component (TSV 80, [0045)]) in in the silicon substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed base component 48 50 54 of Kroehnert with silicon substrate 72 of Dresser in order to obtain low-cost chip scale SMT packaging as taught by Dresser, [0030].
Regarding claim 29, Kroehnert teaches the lid structure (cover 19) and the vertical interconnect (74), but does not teach wherein a bottom side of the vertical interconnect is flush with a bottom side of the lid structure and is above a top side of the substrate.
 Dresser (fig. 8) teaches wherein a bottom side of the vertical interconnect (vias 84, [0045]) is flush with a bottom side of the lid structure (lid 70, [0045]) and is above a top side of the substrate (substrate 78, [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the vertical interconnect 74 of Kroehnert with via 84 of Dresser in order to obtain low-cost chip scale SMT packaging as taught by Dresser, [0030].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kroehnert in view of Chien et al (US Pat 2015/0375994).
Kroehnert teaches the base component (48 50 54) comprises the second electronic component (external contact 48), but does not teach wherein the base component comprises a glass substrate.
Chien (fig. 1) teaches wherein the base component (first substrate 11, [0032]) comprises a glass substrate (glass substrate, [0032 ]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed base component 48 50 54 of Kroehnert with glass substrate of Chien because such material substitution is equivalently known for the same purpose. Le. being used for substrate, MPEP 2144.06 (Il).

Response to Arguments
Applicants argue that “Kroehnert does not teach or disclose “wherein the second electronic component of the base component comprises active electrical circuitry” as recited in independent claims 1 and 17 and their respective dependent claims. In the Office Action, it was asserted that the external contact 48 as shown in Kroehnert’s FIG. 17 meets the “active electrical circuitry” as recited in present claims 1 and 17. It is respectfully submitted, however, that one of ordinary skill in the art would understand that the term “active” refers to circuit components or elements that rely on a source of energy to operationally control or switch the flow of current or to apply power based on a control input to control the applied source of energy and can include devices such as transistors, diodes, semiconductor elements, integrated circuits, amplifiers, optoelectronics, and so on. Thus, it would be clear to one having ordinary skill in the art that the external contact 48 in Kroehnert’s FIG. 17 is merely a trace of metal and therefore does not meet the definition of “active electrically circuitry””.
The examiner respectfully submits that Kroehnert teaches “The external contacts 48 of the upper package that are transferred to the lower package in this way are embodied identically to those of the lower package in order to integrate all the external contacts 48 into an external circuit element by means of a uniform bonding process” (see [0107]). Therefore, the external contact 48 can act and function as an active electrical circuitry.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892